Citation Nr: 1421640	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  06-14 849	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a venous disability of the lower extremities, to include varicose veins and/or deep vein thrombosis (DVT), manifested by symptoms including pain and/or cramping of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1966, and from May 1967 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2005.  

The Veteran testified at an RO hearing before a Decision Review Officer (DRO) in March 2007. The appeal was remanded by the Board in September 2010.

In an October 31, 2012 decision, the Board remanded the above issue to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  At that time, the issues of service connection for disorders of the knees and elbows were also remanded.  In a May 2013 rating decision, service connection was granted for disabilities of the elbows and knees.  Accordingly, these issues are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required with respect to this claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that all necessary development is accomplished to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

A veteran is presumed to be in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 (2013). 

Once the presumption of soundness attaches, in order to rebut it, there must be clear and unmistakable evidence that the Veteran's venous disability pre-existed service and was not aggravated therein.  Id.; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2013).

As previously stated, in this case, the Veteran had two periods of service; July 1964 to July 1966, and May 1967 to August 1986.  According to the October 2012 Board remand, it was determined that mile varicose veins were noted entrance into service on examination in May 1964, and therefore, the presumption of soundness did not attach at service entrance in July 1964.  See 38 U.S.C.A. § 1111.  

Regarding the second period of service, it was acknowledged that varicose veins were not noted on entrance.  Since varicose veins were not noted on entry into the second period of service, the presumption of soundness would attach.  However, the Board noted that the first prong of the presumption of soundness, i.e., existence of the disorder prior to service, has been rebutted by the clear and unmistakable medical evidence of the entrance examination in May 1964 demonstrating the presence of varicose veins and the May 1966 separation examination also showing varicose veins.  This was also supported by the June 2004 medical record that noted the Veteran's history of varicosities as a young teenager.

Accordingly, with respect to the second period of service, VA must establish, by clear and unmistakable evidence, either that the preexisting disease did not increase in severity during service or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231 (2012); Joyce v. Nicholson, 443 F.3d 845, 847  (Fed. Cir. 2006).

Therefore, the Board asked the Appeals Management Center (AMC) to obtain the following opinions with respect to the second period of active service:

* Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the varicose veins disability did not increase in severity during service? 

* Is it clear and unmistakable that any increase in the severity of varicose veins was due to the natural progress of the disease?

Please note that the Veteran need never produce any evidence of aggravation of a preexisting condition; there is a presumption of aggravation, which can only be rebutted by clear and unmistakable evidence to the contrary.

In December 2012, the Veteran was afforded a VA examination.  According to the June 2013 Supplemental Statement of the Case, the AMC determined that the December 2012 VA examination contained conflicting information and needed clarification from a medical doctor.

As such, an opinion, dated June 2013, was obtained from their in-house VA physician.  Upon review of the evidence of record, the VA physician determined that it was "less [likely] than not that the Veteran's claimed varicose veins were aggravated by or aggravated beyond its normal and natural aging process by his time spent in the military."  The VA physician also stated that "it was less likely than not that the Veteran's venous condition was aggravated by or aggravated beyond its natural and normal aging process."

The Board notes that the language "less likely as not" does not equate to "clear and unmistakable" evidence that a venous disability was not aggravated.  Clear and unmistakable evidence means that the evidence "'cannot be misinterpreted and misunderstood, i.e., it is undebatable.'"  Quirin v. Shinseki, 22 Vet. App. 390, 396  (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)); see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Vanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

As such, clarification from the June 2013 VA physician is required.

In addition, the Board also asked for the following opinion: 

(b) Direct service incurrence: Did DVT or other venous condition of the lower extremities, at least as likely as not (i.e., 50 percent or greater probability), have its onset while he was on active duty, or was such otherwise due to events in service?

The VA physician determined that there was no evidence of DVT. There is also no evidence of thrombophlebitis.  The VA physician further stated that "[s]pecific to the REMAND, any history of DVT or venous-condition of the lower extremities was less likely than not, aggravated by or to have its onset while he was on active duty, or was such otherwise due to events in service."  The Board finds this opinion inadequate with respect to the varicose vein diagnosis as the VA physician did not provide any rationale for the opinion and did not discuss the significance of the Veteran's prior history of varicose veins during service.  Thus, on remand the June 2013 VA physician should provide an addendum to her opinion in which she explains the rationale regarding the etiological relationship between the Veteran's current varicose veins and active service.

As such, the Board finds the June 2013 VA opinion is inadequate and an addendum is necessary.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Since the June 2013 opinion did not sufficiently comply with the instruction of the October 2012 remand, the RO/AMC must either obtain an addendum report from the earlier record examiner or take other appropriate action.

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the same VA physician who provided the June 2013 medical opinion.  The VA physician should clarify the following: 

a. Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the varicose veins disability did not increase in severity during the second period of service? 

b. Is it clear and unmistakable that during the second period of service any increase in the severity of varicose veins was due to the natural progress of the disease?

The Board notes the standard of "less likely as not," is not the correct legal standard.  Rather, 38 C.F.R. § 3.360(b) provides, "Clear and unmistakable evidence 

(obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service."  38 C.F.R. § 3.306(b) (2013); VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116 (2003).

c. Did DVT or other venous condition of the lower extremities (other than varicose veins) at least as likely as not (i.e., 50 percent or greater probability) have its onset during active duty, or was such otherwise due to service?

d. Is it at least as likely as not (i.e., 50 percent or greater probability) that DVT or other venous condition of the lower extremities (other than varicose veins) was due to aggravated by varicose veins?

If the June 2013 VA physician is unavailable to provide an addendum, another appropriate VA specialist should be asked to provide opinions to the questions above.  If the new specialist determines that an examination is required a new comprehensive examination must be conducted.  The new examiner must also review and comment upon the June 2013 VA physician's findings.

The claims files must be made available to, and reviewed by, the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The Veteran's complaints and lay history should be considered and addressed.

A rationale for any opinion expressed must be provided.   If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2. Upon completion of the foregoing, review the examiner's report(s) to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

3. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

